Christopher C. McGrath, S.
It appears that the estate of deceased executrix is entitled to receive a substantial sum as undistributed income in the above estate.
The petitioner as a representative of a deceased income beneficiary is an executor of a “ residuary beneficiary ” within the intendment of subdivision 2 of section 133 of the Surrogate’s Court Act (Matter of Folsom, 3 Misc 2d 75).
Accordingly, letters of administration with the will annexed will issue to the petitioner upon filing a bond in the sum of $58,000 and otherwise qualifying pursuant to statute.
Settle decree.